Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 09/24/2019.
Status of Claims
This action is in reply to the application filed on 09/21/2020.
Claims 1-8 are currently pending and have been examined.
Claims 6-8 are objected to for improper ordering.
Claims 1-8 are currently rejected.
This action is made NON-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020 and 05/12/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan (US PUB NO 2019/0202348) in view of He (Accuracy Analysis of the Two-Reference-Node
Angle-of-Arrival Localization System - NPL).
Regarding claim 1:
Elangovan teaches:
A remote parking system for parking a vehicle (a remote parking assist system of a vehicle [abstract]) at a prescribed parking position (detect a parking spot [0052]) by a remote operation (the RePA system of the active safety module 136 is activated via the mobile devices 138 to autonomously maneuver the vehicle 100 into the parking spot according to the planned path. [0052]), comprising: 
a terminal (the mobile device 138 and/or or the key fob 144 [0050]) configured to be carried by a user (fig. 1 shows user holding phone and key fob.), to accept an operation input by the user (the RePA system is enabled remotely via the RePA application executing on the mobile device 138. [0087]), and to transmit a ranging signal (One localization technique is to use the signal strength(s) of signals between the antenna of the mobile device and antenna(s) of the vehicle. [0031]) for measuring a distance from the terminal to the vehicle (The remote keyless entry system 142 sends polling signals requesting the key fob 144 to measure the polling signal strength between the vehicle 100 and the key fob 144 and to report back the polling signal strength to the remote keyless entry system 142. [0050]; One localization technique is to use the signal strength(s) of signals between the antenna of the mobile device and antenna(s) of the vehicle. [0031]); 
plural reception units (wireless nodes 102 and 104, …, proximity sensors 112 [0040]) attached to an outer edge of the vehicle (see fig. 1 showing multiple sensors 102, 104, and 112 attached to the vehicle around the outer edge.) with a reference posture (onboard sensors will inherently have a known configuration), provided with a reception surface to receive the ranging signal from the terminal (In jurisdictions that require the mobile device to stay within a threshold distance of a vehicle, the RePA system tracks the location of the mobile device in relation to the location of the vehicle and determines whether the mobile device is within the threshold distance. [0030]; The wireless nodes 102 and 104 include hardware (e.g., processors, memory, storage, antenna, etc.) and software to control wireless network interface(s). The wireless nodes 102 and 104 include a communication controller for a personal or local area wireless network (e.g., Bluetooth®, Bluetooth® Low Energy (BLE), Zigbee®, Z-Wave®, Wi-Fi®, etc.). In some examples, when the wireless nodes 102 and 104 are configured to implement BLE, the wireless nodes 102 and 104 may be referred to as “BLE Antenna Modules (BLEAMs).” The wireless nodes 102 and 104 communicatively couple to the mobile device 138 and measure and/or receive measurements of the signal strength of the signals broadcast by the mobile device 138. [0041]),
and a control device (the boundary monitor 146 [0051]) configured to acquire the distance from the terminal to the vehicle (The body control module determines a distance of a mobile device from the vehicle. [abstract]) [based on the arrival direction of the ranging signal] detected by at least two (examiner notes that the system of Elangovan provides multiple sensors capable of detecting the distance of the terminal to the vehicle but does not explicitly state that multiple sensors are used in that determination. However, the examiner contents that this amounts to a duplication of parts that does not seem to provide an unexpected result and is therefore not patentably significant. See MPEP 2144.04(VI)(B) In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) of the reception units (wireless nodes 102 and 104, …, proximity sensors 112 [0040]) [and the reference posture of each of the reception units], and to move the vehicle toward the parking position (At block 1420, the boundary monitor 146 enables the RePA system to move the vehicle 100 along a path to park or un-park the vehicle 100. [0089]) based on the operation input to the terminal in a case where the control device determines that the acquired distance from the terminal to the vehicle is equal to or less than a prescribed threshold (the boundary monitor 146 tracks whether the mobile device 138 and/or the key fob 144 are within the threshold distance (e.g., 6 meters, etc.) that defines the boundary. [0051]), wherein the control device is configured to cause the terminal to display an intensity of the ranging signal received by at least one of the reception units ( “FIG. 9 illustrates the vehicle 100 of FIG. 1 configured to visually indicate when the mobile device 138 is within range of the vehicle 100. The boundary monitor 146 determines the relative locations of the mobile device 138 to the vehicle 100 and signals using the lights 124 and 126 and/or the projector lamps 128 of the vehicle 100. The boundary monitor 146 provides a different visual indication based on (a) the relative locations of the mobile device 138 to the vehicle 100, (b) the motion of the vehicle 100, and/or (c) the state of the RePA system, etc.” [0072]; “In some examples, the boundary monitor 146 varies colors of the lights 124 and 126 and/or the representation 902 of the boundary 702 projected by the projector lamps 128. For example, the boundary monitor 146 may cause the lights 124 and 126 and/or the projector lamps 128 to have a green tint that fades into a yellow tint and eventually into a red tint as the relative distance between the vehicle 100 and mobile device 138 increases to be within the boundary 702, near the interior of the boundary 702, and outside the boundary 702 respectively.” [0073]; examiner notes that although Elangovan does not teach showing the intensity of the ranging signal on the terminal display it does display this information via projection from the vehicle onto the ground as can be shown in fig. 9 by boundary 902 being projected by projectors 128. The teaching of Elangovan is substituting equivalents known for the same purpose. Both displaying the range intensity information on the mobile terminal and displaying the range intensity information via a ground projection by the vehicle are both ways to indicate the range of the user from the vehicle and to communicate to the user if they are within the desired range or not. See MPEP 2144.06(II) In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Examiner also contends that Elangovan teaching has art recognized suitability for an intended purpose. For the intended purpose of notifying the user of a remote parking system information regarding their distance from the vehicle relative to a threshold value, it would have been a design choice between the two methodologies presented in the instant application and Elangovan because both are suitable ways or providing the same information with the method of Elangovan having the benefit of being more intuitive and viewable to the user as well as others in the vicinity. See MPEP 2144.07 In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).).
Elangovan does not explicitly teach, however He teaches:
plural reception units (the reference nodes [introduction, page 329; see also figs. 1 & 2]) [attached to an outer edge of the vehicle] with a reference posture (These measurements can be achieved either by known directional antennas or with a known array of antennas [introduction, page 329]), provided with a reception surface to receive the ranging signal from the terminal (examiner notes that the reference nodes inherently have a reception surface to receive the signals with.), and configured to detect an arrival direction of the ranging signal with respect to the reception surface (see figs. 1 & 2; As shown in Fig. 1, a biangular coordinate system [8] consists of two poles (A and B) with a known distance AB. The coordinates of any point P, except the points on the A–B crossing line, are uniquely determined by the two angles αP and βP, −π<αP, βP < π, under which P is seen, respectively, from the poles A and B with respect to the A–B segment. For pole A (B), the angle αP (βP) is reported positive when it is measured with respect to the A–B segment counterclockwise (clockwise); otherwise, it is reported negative [section II, page 329]); 
and a control device (examiner notes that there would inherently be some computational device to read and process the sensor data to compute the location of the target node.) configured to acquire the distance from the terminal to the [vehicle] (The coordinates of a target node are determined by finding the intersection of the straight lines crossing the reference nodes towards the target node. [introduction, page 329]) based on the arrival direction of the ranging signal (see figs. 1 & 2) detected by at least two of the reception units (The AoA localization with two reference nodes [introduction, page 329]) and the reference posture of each of the reception units (examiner notes the that position and orientation of the reference nodes must be known to be able to cross reference the arrival angle of the signal from the target node.), 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Elangovan to include the teachings as taught by He because “The AoA localization with two reference nodes is the simplest and most common angle-based localization system, which makes it more applicable for nodesparse scenarios” [He, introduction, page 329].
Regarding claim 2:
Elangovan in view of He teaches all the limitations of claim 1, upon which this claim is dependent.
Elangovan further teaches:
wherein the control device is configured to cause the terminal to display a position of the at least one of the reception units (the RePA application on the mobile device 138 displays the location of the proximity sensors on an interface. [0059]) and the intensity of the ranging signal received by the at least one of the reception units (the boundary monitor 146 causes the lights 124 and 126 and/or the projector lamp 128 to be at 100% intensity when the mobile device 138 is next to the vehicle 100 and fade to 0% as the mobile device 138 crosses the boundary 702 to the outside of the boundary 702. [0073]; examiner notes that as mentioned in claim 1 above, the choice to display the intensity information either via the terminal display or the vehicle projections would be an obvious modification in the same rationale as explained supra.).
Regarding claim 3:
Elangovan in view of He teaches all the limitations of claim 1, upon which this claim is dependent.
Elangovan further teaches:
wherein when the intensity of the ranging signal received by at least two (The accuracy of the estimation depends on several factors, such as how many signal strength measurements from different vehicle antennas are being used, the frequency of the signal, the distance between the antenna of the mobile device and the antenna(s) of the vehicle, and interference of the environment around the vehicle, etc.) of the reception units is equal to or greater than a prescribed intensity threshold (the RePA system of the present disclosure uses dead reckoning and localization, singly and in combination, with various techniques to overcome the errors in the location determination methods and determine whether the mobile device is within a threshold distance of the vehicle. [0031]; ), the control device permits a movement of the vehicle toward the parking position (Governments are developing regulations to require that control of RePA with the mobile device shall only be allowed when the remote device is within a certain distance of the vehicle. [0003]).
Regarding claim 4:
Elangovan in view of He teaches all the limitations of claim 3, upon which this claim is dependent.
Elangovan further teaches:
wherein in a case where the intensity of the ranging signal received by at least two (The accuracy of the estimation depends on several factors, such as how many signal strength measurements from different vehicle antennas are being used, the frequency of the signal, the distance between the antenna of the mobile device and the antenna(s) of the vehicle, and interference of the environment around the vehicle, etc.) of the reception units is not equal to or greater than the prescribed intensity threshold (When the mobile device is outside the threshold distance from the vehicle, the RePA [0030]), the control device waits until the intensity of the ranging signal received by at least two of the reception units becomes equal to or greater than the prescribed intensity threshold (When the mobile device is outside the threshold distance from the vehicle, the RePA system will not autonomously move the vehicle. [0030]), and when the intensity of the ranging signal received by at least two of the reception units becomes equal to or greater than the prescribed intensity threshold (Governments are developing regulations to require that control of RePA with the mobile device shall only be allowed when the remote device is within a certain distance of the vehicle. [0003]), the control device permits the movement of the vehicle toward the parking position (Governments are developing regulations to require that control of RePA with the mobile device shall only be allowed when the remote device is within a certain distance of the vehicle. [0003]).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan (US PUB NO 2019/0202348) in view of He (Accuracy Analysis of the Two-Reference-Node
Angle-of-Arrival Localization System - NPL) in further view of Hoffman (US PUB NO 2018/0082588).
Regarding claim 5:
Elangovan in view of He teaches all the limitations of claim 4, upon which this claim is dependent.
Elangovan in view of He does not teach, however Hoffman teaches:
wherein the control device (the controller 12 [0052]) is configured to acquire a direction of the terminal with respect to the vehicle and the distance from the terminal to the vehicle based on the ranging signal received by each of the reception units (At step 110, the controller 12 compares the location of the vehicle user 32, based on the distance and direction of the electronic device 30 away from the vehicle 11, the calculated path 76 of travel or the predetermined zone of caution defined by a predetermined distance (D2). [0052]), to calculate a moving distance of the vehicle based on the operation input to the terminal (The controller 12 may then initiate the autonomous parking routine to autonomously navigate the vehicle 11 through the calculated parking path 76 if the vehicle user 32 is determined to be (i) within the vehicle 11 (D1), (ii) outside the predetermined distance (D2) from the vehicle 11, or (iii) outside the calculated parking path 76 of the vehicle 11. [0052]), and to stop the vehicle (At step 112, if the vehicle user 32 is within the calculated path 76 of travel or predetermined zone of caution (D2), the controller 12 activates a component of the vehicle warning system 26 such as activating flashing lights 58 and/or sounding the horn 60 to warn the vehicle user 32. If the vehicle 11 was currently moving, the parking routine is immediate aborted until the vehicle user 32 has moved outside the calculated path 76 of travel and/or predetermined distance (D2). [0053]) and cause the terminal (examiner notes that the design choice to display a warning via the terminal or the vehicle are suitable analogs for the same intended purpose of alerting the user to a potentially dangerous system because they perform the same function. See MPEP 2144.07 In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) to display a warning (At step 112, if the vehicle user 32 is within the calculated path 76 of travel or predetermined zone of caution (D2), the controller 12 activates a component of the vehicle warning system 26 such as activating flashing lights 58 and/or sounding the horn 60 to warn the vehicle user 32. If the vehicle 11 was currently moving, the parking routine is immediate aborted until the vehicle user 32 has moved outside the calculated path 76 of travel and/or predetermined distance (D2). [0053]) in a case where the terminal is present in a moving direction of the vehicle (The autonomous parking system 10 determines the location of the vehicle user 32 and/or pedestrian 34 and initiates the autonomous parking routine if the vehicle user 32 and pedestrians 34 not within a predetermined area or zone proximal to the vehicle 11, defined by a calculated parking path 76 and/or predetermined distance (D2) from the vehicle 11. If the vehicle user 32 and/or pedestrian 34 is within the predetermine area, the system 10 activates the vehicle warning system 26 to alert the vehicle user 32 and/or pedestrian 34. [0043]) and the distance from the terminal to the vehicle is equal to or less than the moving distance (If the vehicle user 32 and/or pedestrian 34 is within the predetermine area, the system 10 activates the vehicle warning system 26 to alert the vehicle user 32 and/or pedestrian 34. [0043]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Elangovan in view of He to include the teachings as taught by Hoffman because “The vehicle warning system 26 operates visual and audible warnings, such as the vehicle lights 58 and horns 60, to alert pedestrians 34 in the calculated parking path of the vehicle 11 or within a predetermined distance of the vehicle 11.” [Hoffman, 0037]. This creates a system that provides increased safety systems to the user. The references are also in the same field of endeavor.
Regarding claim 6:
Elangovan in view of He teaches all the limitations of claim 4, upon which this claim is dependent.
Elangovan in view of He does not teach, however Hoffman teaches:
wherein the vehicle includes a notification device (The vehicle warning system 26 [0037]) configured to give a notification to an outside of the vehicle by at least one of a sound and light (The vehicle warning system 26 operates visual and audible warnings, such as the vehicle lights 58 and horns 60, to alert pedestrians 34 in the calculated parking path of the vehicle 11 or within a predetermined distance of the vehicle 11. [0037]), and the control device is configured to acquire a direction of the terminal with respect to the vehicle and the distance from the terminal to the vehicle based on the ranging signal received by each of the reception units (), to calculate a moving distance of the vehicle based on the operation input to the terminal (), and to stop the vehicle (The autonomous parking system 10 may abort the autonomous parking routine if the vehicle user 32 and/or pedestrian 34 enters the predetermined zone after the autonomous parking routine has been initiated. [0043]) and activate the notification device in a case where the terminal is present in a moving direction of the vehicle (The autonomous parking system 10 determines the location of the vehicle user 32 and/or pedestrian 34 and initiates the autonomous parking routine if the vehicle user 32 and pedestrians 34 not within a predetermined area or zone proximal to the vehicle 11, defined by a calculated parking path 76 and/or predetermined distance (D2) from the vehicle 11. If the vehicle user 32 and/or pedestrian 34 is within the predetermine area, the system 10 activates the vehicle warning system 26 to alert the vehicle user 32 and/or pedestrian 34. [0043]) and the distance from the terminal to the vehicle is equal to or less than the moving distance (If the vehicle user 32 and/or pedestrian 34 is within the predetermine area, the system 10 activates the vehicle warning system 26 to alert the vehicle user 32 and/or pedestrian 34. [0043]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Elangovan in view of He to include the teachings as taught by Hoffman because “The vehicle warning system 26 operates visual and audible warnings, such as the vehicle lights 58 and horns 60, to alert pedestrians 34 in the calculated parking path of the vehicle 11 or within a predetermined distance of the vehicle 11.” [Hoffman, 0037]. This creates a system that provides increased safety systems to the user. The references are also in the same field of endeavor.
Regarding claim 7:
Elangovan in view of He and Hoffman teaches all the limitations of claim 6, upon which this claim is dependent.
Hoffman further teaches:
wherein the notification device (the vehicle warning system 26 [0053]) includes at least one of a light (s activating flashing lights 58 [0053]) and a sound device (sounding the horn 60 [0053]).
Regarding claim 8:
Elangovan in view of He teaches all the limitations of claim 5, upon which this claim is dependent.
Elangovan further teaches:
wherein the control device (the boundary monitor 146 [0110]) is configured to estimate a position of the vehicle after the movement of the vehicle based on the operation input to the terminal (the boundary monitor 146 enables the RePA system to move the vehicle 100 along a path to park or un-park the vehicle 100. [0089]), and to cause the terminal (examiner notes that as mentioned in claim 1 above, the choice to display information either via the terminal display or the vehicle projections would be an obvious modification in the same rationale as explained supra.) to display an area where the ranging signal from the terminal can be received at the position of the vehicle after the movement of the vehicle (the boundary monitor 146 may cause the representation 902 of the boundary 702 to be animated to indicate the direction of travel such that the representation 902 is animated as a dashed representation 902 of the boundary 702 where the dashes move in the direction the vehicle 100 is turning and/or moving. [0110]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Golgiri (US PUB NO 2019/0227539) discloses method and apparatus for mobile device tethering for vehicle systems based on variable time-of-flight and dead reckoning. An example vehicle includes a communication module to communicate with a mobile device using multiple frequency bands and a body control module. The body control module, at an interval, estimates a location of the mobile device relative to the vehicle using time-of-flight measurements with a first or second frequency band when the location is in a first or second zone respectively. Additionally, between the intervals, the body control module tracks the location using dead reckoning. The body control modules then controls a vehicle subsystem using the location of the mobile device.
Aksyutina (US PUB NO 2019/0152472) discloses method and apparatus for monitoring of communication for vehicle remote park-assist. An example vehicle includes an autonomy unit for remote parking, a communication module, and a controller. The controller is to send a counter signal to and receive a return signal from a mobile device via the communication module, determine a time period between sending of the counter signal and receipt of the return signal, and prevent the autonomy unit from causing vehicle movement responsive to determining the time period is less than a threshold.
Bettger (US PUB NO 2019/0310624) discloses vehicle systems include features for performing remote park assist (RePA) operations. One system include a feature where a user provides a continuous input via a touchscreen on a mobile device. The mobile device transmits a message and a vehicle autonomously traverses a calculated parking path while the message is being received by the vehicle. Another system include a feature where the vehicle autonomously move to a parking space based on data received from the mobile device. The mobile device receives user inputs on a display showing representations of the vehicle and its surrounding areas to generate the data.
Kim (US PUB NO 2018/0105167) discloses an automatic parking system includes a smart key recognizing sensor recognizing a smart key positioned in a first area, a sensor system sensing presence or absence of a parking section line, and positions of surrounding vehicles when the smart key is recognized, a controller configured to analyze data sensed by the sensor system to calculate parking areas around a subject vehicle, calculate a range allowing generation of a moving path based on the parking areas, determine at least two parking types available at a current position of the subject vehicle in the range allowing generation of a moving path, provide a moving path range for a parking type that is selected among the moving path ranges, and receive a signal transmitted by the smart key to automatically park the subject vehicle in the optimal parking area.
Murakami (US PUB NO 2018/0118163) discloses a vehicle control system includes a first transmitter that transmits a predetermined first signal over a predetermined area, a first receiver and a second receiver that receive second and third signals, a detector that detects the field intensities of the received signals, a second transmitter that transmits a signal through an RF-band radio wave, and an electronic control unit that operates an in-vehicle device based on the third signal received by the first receiver and restrains or prohibits the in-vehicle device from being operated based on the third signal when the field intensity of the third signal is lower than the field intensity of the second signal by a value greater than a predetermined standard.
Van Wiemeersch (US PUB NO 2020/0307555) discloses key fob utilization for vehicle remote park-assist. An example vehicle system for remote park-assist (RePA) includes a key fob. The key fob includes a low frequency (LF) antenna to receive a beacon and an ultra-high frequency (UHF) antenna to transmit a return signal including a distance indicator and a RePA signal. The example vehicle system also includes a vehicle. The vehicle includes an LF module to transmit the beacon at a predefined interval, a receiver-transceiver module to receive the return signal and the RePA signal, a controller to enable RePA responsive to determining that the distance indicator is less than a tethering threshold distance, and an autonomy unit to perform RePA based on the RePA signal.
Mukai (US PUB NO 2017/0344001) discloses a portable device is applied to a vehicle having an automatic parking function of allowing the vehicle to run and park automatically in a predetermined position in a state where a user is out of the vehicle. The portable device includes a forward button member which is operated by the user when moving the vehicle forward, and a backward button member which is operated by the user when moving the vehicle backward. The portable device further includes a signal output unit having a function of outputting an automatic parking instruction signal for setting the vehicle in an automatic parking mode by touch-operating both the forward and backward button members. In this configuration, the forward button member has a forward arrow light emitting portion, and the backward button member has a backward arrow light emitting portion.
Rubin (US PUB NO 2018/0267527) discloses a handheld mobile device (HMD) operable to cause a subsystem of a vehicle to perform a vehicular operation associated with an existing capability of the subsystem. The HMD includes a processor, a port operable to communicatively couple the HMD to an existing on-board computer of a vehicle via an existing data link connector of the vehicle, and a wireless interface operable to communicatively couple the HMD to at least one of the vehicle or a remote service. 
Vogt (US PUB NO 2019/0025816) discloses a remote control method for remote control of a driver assistance system of a motor vehicle by a remote control unit assigned to the motor vehicle, wherein the driver assistance system is designed to actuate the motor vehicle for carrying out an autonomous or piloted parking operation, and which includes an optical sensor apparatus having at least one sensor, an analysis unit and a control unit.
Oikawa (US PAT NO 11,267,394) discloses a projection apparatus for use with a movable body is provided. The projection apparatus includes a parking controller configured to cause the movable body to automatically move to a parking space, and a projector configured to project light onto a road surface in vicinity of the movable body. When the parking controller causes the movable body to automatically park in the parking space, the projector projects the light onto the road surface located within a predetermined distance from the movable body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665